[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
Plaintiff appeals a decision of the Newport Zoning Board of Review which denied his petition for a special exception to put into his existing five family dwelling a sixth unit, the property at 10 Pell Street being in an R-10 zone. Before the Court are the certified record, transcript of hearing May 28, 1991 and memoranda of counsel.
The only witnesses before the board were the petitioner, his real estate expert, and an owner of abutting property. Questioning of the real estate expert by the board members took some of the air out of his direct testimony, to the point where the board relied in part on that testimony, as well as their own stated familiarity with the neighborhood, in finding that the proposed additional unit would not be in harmony with the area in which the structure is located. They also found that the proposed additional unit would not be in accord with the public convenience and welfare or compatible with the uses in the immediate neighborhood. Comments of board members after the testimony was concluded amplify their thinking.
The Court is satisfied that there was substantial evidence before the board which supported its denial of the petition.Apostolou v. Genovesi, 120 R.I. 501.
Plaintiff's appeal should be, and it hereby is denied. The clerk will enter judgment forthwith for defendants for costs.